The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to file provisions. 
Restriction / Election - 35 U.S.C. § 121
This application discloses the following embodiments:
Embodiment    1 –1.1-1.7 
Embodiment    2 – 2.1-2.7
Embodiment    3 – 3.1-3.7
Embodiment    4 – 4
Embodiment    5 – 5.1-5.7
Embodiment    6 – 6.1-6.7
The above embodiments divide into the following patentably distinct groups of designs:
Group    I:  Embodiment  1
Group   II:  Embodiment  2, 3
Group  III:  Embodiment  4
Group  IV:  Embodiment  5
Group   V:  Embodiment  6


    PNG
    media_image1.png
    579
    633
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    399
    619
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    459
    488
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    525
    704
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    391
    581
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    514
    469
    media_image6.png
    Greyscale

The groups differ in overall appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The differences in the appearances and various features of the claimed configurations of the apparatus creates patentably distinct designs. 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the above patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 
1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Specification
The Examiner objects to the specification for the following reasons:
The wording of the title is awkwardly arranged. [Artificial Lung Ventilation Apparatus Part of] should be amended to read: --Part of an Artificial Lung Ventilation Apparatus--.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief description of the reproduction pursuant to Rule 7(5)(a) describing the view or views of the reproductions. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a) II
Therefore the specification should be amended to provide descriptions for the reproductions such as:  
-- 1.1 is a front view;
1.2 is a rear view;
1.3 is a side view; 
1.4 is a side view;
1.5 is a side view; 
1.6 is a side view and
1.7 is a perspective view.--
The claim is objected to for not being in formal terms. (37 CFR 1.153). The indefinite article “a” or “an” must be appear before the article of manufacture. For proper form, the claim must be amended to read: 
--I claim:  The ornamental design for a Part of an Artificial Lung Ventilation Apparatus, as shown and described.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane (571) 272-7609 may be contacted.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/
Primary Examiner, Art Unit 2915